            Case 5:20-cv-01834-JMG Document 29 Filed 11/25/20 Page 1 of 2

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

____________________________________

ALLSTATE PROPERTY AND               :
CASUALTY INSURANCE CO.              :
a/s/o Joseph and Joan Holoman,      :
                      Plaintiff,    :
                                     :                       Civil No. 5:20-cv-01834-JMG
                  v.                :
                                    :
DYNAMIC SOLUTIONS WORLDWIDE, :
LLC, et al.                          :
                  Defendants.        :
____________________________________


                                               ORDER

       AND NOW, this 23rd day of November, 2020, upon consideration of Defendant QVC’s

Motion for Judgment on the Pleadings (ECF No. 14), Defendant Dynamic Solutions’ Response

in Opposition (ECF No. 15), and all responses thereto, IT IS HEREBY ORDERED that:

       1.       QVC’s Motion is GRANTED as to Counts I and II of its crossclaims against

                Dynamic Solutions and GRANTED in part as to Count III.

       2.       Within fourteen (14) days of the date of entry of this Order, QVC shall provide a

                supplemental brief detailing the damages sought as a result of Dynamic Solutions’

                breach of its duty to defend QVC in the underlying litigation, along with any

                supporting factual sources. Dynamic Solutions shall submit a brief detailing any

                opposition thereto within fourteen (14) days of the date QVC submits its

                supplemental brief.
     Case 5:20-cv-01834-JMG Document 29 Filed 11/25/20 Page 2 of 2



3.       As it applies to Dynamic Solutions’ duty to indemnify QVC for any judgment

         entered against QVC or settlement proceeds paid by QVC to Plaintiff, QVC’s

         Motion is unripe and therefore DISMISSED without prejudice.




                                     BY THE COURT:




                                     /s/ John M. Gallagher
                                     JOHN M. GALLAGHER
                                     United States District Court Judge
